DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 29 December 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al – hereafter Hirose – (JP 2005307985 A).

Regarding claim 1, Hirose teaches a fan motor (Fig.1), comprising:
a motor housing (Fig.1, 13c);

a motor bracket (Fig.1, 13b) disposed on the motor housing;
an impeller (Fig.1, 14) coupled to a shaft (Fig.1, 13a) of the motor; and
a diffuser (Fig.1/6; 16) disposed between the motor and the impeller, the diffuser comprising:
a vane body (Fig.6, 16d), 
an axial flow vane (Fig.6, portion of 15 adjacent 16b) disposed at an inner circumference of the vane body, and
a diagonal flow vane (Fig.6, portion of 15 adjacent 16a) disposed vertically above the axial flow vane.

Regarding claim 2, Hirose further teaches the vane body comprises a hollow ring (Fig.6, 16d), and the axial flow vane is disposed at an inner surface of the hollow ring (Fig.6).

Regarding claim 13, Hirose further teaches a fan motor (Fig.1), comprising:
a motor housing (Fig.1, 13c);
a motor (Fig.1, 13) disposed within the motor housing;
a motor bracket (Fig.1, 13b) disposed on a top side of the motor housing;
an impeller (Fig.1, 14) coupled to a shaft of the motor;
an impeller housing (Fig.1, 17) that receives the impeller therein; and
a diffuser (Fig.1/6; 16) disposed between the motor and the impeller, the diffuser comprising:
a vane body (Fig.6, 16d) supported by an inside of the impeller housing, and
a vane (Fig.6, 15) disposed at an inner circumference of the vane body.

claim 14, Hirose further teaches the vane comprises an axial flow vane (Fig.6, portion of 15 adjacent 16b) and a diagonal flow vane (Fig.6, portion of 15 adjacent 16a) that is disposed at a top side of the axial flow vane.

Regarding claim 15, Hirose further teaches the impeller housing comprises a step difference portion (Fig.1, with respect to flow direction, portion of 17 downstream of impeller and upstream of 16) that is defined at an inner surface of the impeller housing and that contacts a top portion of the vane body (Fig.1).

Regarding claim 16, Hirose further teaches an inner diameter of the impeller housing is greater than or equal to an outer diameter of the vane body (Fig.1).

Regarding claim 17, Hirose further teaches the diffuser further comprises a hub (Fig.6, 16c) that is disposed within the vane body (Fig.6), and
wherein a top surface of an outer circumference of the hub supports the diagonal flow vane (Fig.6).

Regarding claim 19, Hirose further teaches a method for manufacturing a fan motor (Fig.1), the fan motor including a motor (Fig.1, 13) disposed within a motor housing (Fig.1, 13c), a motor bracket (Fig.1, 13b) disposed on a top side of the motor housing, an impeller (Fig.1, 14) coupled to a shaft (Fig.1, 13a) of the motor, an impeller housing (Fig.1, 17) that receives the impeller therein, and a diffuser (Fig.1/6, 16) that is disposed between the motor and the impeller, the method comprising:
providing a vane body (Fig.6, 16d) of the diffuser, the vane body comprising a hollow part and a vane (Fig.6, 15) that is disposed at an inner circumference of the hollow part (Fig.6); and


Regarding claim 20, Hirose further teaches assembling the hub of the fan motor to the hollow part of the vane body comprises:
fitting a bottom portion of the vane body to the motor bracket to thereby fix the vane body to the motor bracket in a circumferential direction of the vane body (Fig.1), and
wherein the method further comprises inserting the vane body into the impeller housing to thereby fix the vane body to the impeller housing in an axial direction of the vane body (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al – hereafter Hirose – (JP 2005307985 A) as applied to claim 2, see above, and further in view of Johnson et al – hereafter Johnson – (US 20210207617 A1).

Regarding claim 3, Hirose teaches all the limitations of claim 2, see above, however, does not explicitly teach the vane body, the axial flow vane, and the diagonal flow vane are integrally provided.
Johnson discloses a fan motor (Fig.4) including a diffuser (Fig.4, 100). Johnson further discloses the diffuser including a vane body (Fig.5, 112) and a flow vane (Fig.5, 114), the diffuser being made 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan motor diffuser of Hirose by having the vane body, the axial flow vane, and the diagonal flow vane being integrally provided based on the teachings of Johnson because this would help make the diffuser as light-weight as possible.

Regarding claim 4, Hirose and Johnson further teach the vane body, the axial flow vane, and the diagonal flow vane are made by injection molding (Hirose as modified by Johnson; Johnson ¶7/81).

Regarding claim 5, Hirose and Johnson further teach the diffuser further comprises a hub (Hirose Fig.6, 16c) that is disposed within the vane body (Hirose Fig.6), and
wherein an outer circumference of the hub corresponds to a shape of the diagonal flow vane (Hirose Fig.6).

Regarding claim 10, Hirose and Johnson further teach an impeller housing (Hirose Fig.1, 17) that receives the impeller, wherein an inner surface of the impeller housing supports a top portion of the vane body (Hirose Fig.1).

Regarding claim 11, Hirose and Johnson further teach the impeller housing comprises a step difference portion (Hirose Fig.1, with respect to flow direction, portion of 17 downstream of impeller and upstream of 16) that is defined at the inner surface of the impeller housing and that supports the top portion of the vane body (Hirose Fig.1).

claim 12, Hirose and Johnson further teach an outer diameter of the vane body is less than or equal to an inner diameter of the impeller housing (Hirose Fig.1).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al – hereafter Hirose – (JP 2005307985 A) and Johnson et al – hereafter Johnson – (US 20210207617 A1) as applied to claim 5, see above, and further in view of Liu et al – hereafter Liu – (US 20170051755 A1; also published as US 10,598,189 B2).

Regarding claim 6, Hirose and Johnson teach all the limitations of claim 5, see above, however, do not explicitly teach the vane body defines an indentation, and the motor bracket comprises a fitted part inserted into the indentation.
Liu discloses a fan motor (Fig.2) including a diffuser (Fig.2, 40) with a vane body (Fig.2, 46) and a motor (Fig.2, 20) with a motor bracket (Fig.2, where element 24 is located and towards 22). Johnson further discloses the vane body defines an indentation (Fig.2, 48), and the motor bracket comprises a fitted part (Fig.2, 24) inserted into the indentation (Fig.2); this configuration provides a foolproof mechanism which in assembly, by engaging indentation 48 with the fitted part 24, an impeller can be correctly assembled to the motor (¶26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan motor of Hirose and Johnson by having the vane body defines an indentation, and the motor bracket comprises a fitted part inserted into the indentation based on the teachings of Liu because this would provide a foolproof mechanism which in assembly, by engaging the indentation with the fitted part, the impeller can be correctly assembled to the motor.


claim 7, Hirose, Johnson and Liu further teach the indentation comprises a second indentation that extends along an axial direction of the vane body (Liu Fig.2, 48), and
wherein the fitted part comprises at least one of a second fitted part (Liu Fig.2, 24) inserted into the second indentation.

Regarding claim 8, Hirose, Johnson and Liu further teach the motor bracket comprises a bearing housing (Hirose Fig.1/7, 40a), a support part (Hirose Fig.1/7, outer portion circumferentially connecting where 13b points to) that is spaced apart from the bearing housing, and a bridge (Hirose Fig.1/7, where 13b points to) that connects the bearing housing to the support part (Hirose Fig.1/7), and
wherein the fitted part is disposed at an outside of the support part (Hirose Fig.1/7 as modified by Liu).

Regarding claim 9, Hirose, Johnson and Liu further teach the second fitted part is connected to a lateral side of the bridge (Liu Fig.2, 24).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al – hereafter Hirose – (JP 2005307985 A) as applied to claim 17, see above, and further in view of Liu et al – hereafter Liu – (US 20170051755 A1; also published as US 10,598,189 B2).

Regarding claim 18, Hirose teaches all the limitations of claim 17, see above, however, does not explicitly teach the vane body defines an indentation, and the motor bracket comprises a fitted part inserted into the indentation.
Liu discloses a fan motor (Fig.2) including a diffuser (Fig.2, 40) with a vane body (Fig.2, 46) and a motor (Fig.2, 20) with a motor bracket (Fig.2, where element 24 is located and towards 22). Johnson 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan motor of Hirose by having the vane body defines an indentation, and the motor bracket comprises a fitted part inserted into the indentation based on the teachings of Liu because this would provide a foolproof mechanism which in assembly, by engaging the indentation with the fitted part, the impeller can be correctly assembled to the motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUAN G FLORES/Primary Examiner, Art Unit 3745